PLEDGE AGREEMENT THIS PLEDGE AGREEMENT (the “Agreement”) is made and entered into as of January 14, 2010 (the “Effective Date”) by and among Shili Liu, an individual located at 52 Qian Ru Lin Cun, Linghe Town, Anqiu City, Shandong, China, 262127 (the “Pledgor”) Guang Dong ZhiBo Investment Co.,Ltd (the “Pledgee”) as the authorized representative the Buyers set for the in the Securities Purchase Agreement of even date herewith , and Greentree Financial Group, Inc., as escrow agent (“Escrow Agent”). RECITALS: WHEREAS, in order to secure the full and prompt payment when due (whether at the stated maturity, by acceleration or otherwise) of all of the Company’s obligations (the “Obligations”) to the Pledgee or any successor to the Pledgee under this Agreement, the Securities Purchase Agreement of even date herewith between the Pledgor and the Pledgee (the “Securities Purchase Agreement”), each Unit as defined in the Securities Purchase Agreement (the “Unit(s)”) and the Debentures, a part of each Unit, (the “Debentures”) issued or to be issued by the Company to the Pledgee, either now or in the future, up to a total of Five Hundred Thousands Dollars ($500,000) of principal, plus any interest, costs, fees, and other amounts owed to the Pledgee thereunder, the Security Agreement of even date herewith between the Pledgor and the Pledgee (the “Security Agreement”), and all other contracts entered into between the parties hereto (collectively, the “Transaction Documents”), the Pledgor has agreed to irrevocably pledge to the Pledgee Three Million One Hundred and Forty Three Thousand One Hundred and Twenty Five (3,143,125) shares of his own common stock and Four Hundred and Nineteen Thousand Seven Hundred and Eighty One (419,781) shares of preferred stock equivalent to 7,340,935 shares of the Pledgor’s common stock (the “Pledged Shares”). NOW, THEREFORE, in consideration of the mutual covenants, agreements, warranties, and representations herein contained, and for other good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the parties hereto agree as follows: TERMS AND CONDITIONS 1.Pledge and Transfer of Pledged Shares. 1.1. The Pledgor hereby grants to Pledgee a security interest in all Pledged Shares as security for the Company’s obligations under the Units and Debentures.
